DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed June 6, 2022, is entered.  Applicant amended claim 1 and cancelled claims 2 and 3.  Claims 1, 4-10 and 13-15 are pending before the Office for review.  Applicant’s supplemental response filed June 8, 2022, is also entered.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Publication No. 2015/0072249).
With respect to claims 1, 13 and 14, Yamamoto teaches a nonaqueous electrolyte solution for a battery, wherein the electrolyte includes LiPF6 and additionally a mixture of lithium trifluoromethanesulfonate, which meets the requirements of additive A, lithium difluorophosphate, which meets the requirements of additive B, and lithium bis(oxalate)borate, which meets the requirements of additive C.  Abstract and Paragraphs 96, 100 and 101.  Yamamoto teaches a mixture of additives A, B and C included with LiPF6 promotes the inhibition effect of overproduction of the coating film, which further inhibits an increase in the resistance.  Paragraphs 100 and 101.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to obtain an electrolyte mixture within the parameters taught by Yamamoto because Yamamoto teaches it to be associated with inhibiting overproduction of a coating film that further inhibits an increase in the battery resistance.
With respect to claim 7, Yamamoto teaches the nonaqueous electrolyte comprises vinylene carbonate, which meets the requirements of additive D when each Y is hydrogen.  Paragraph 98.
With respect to claim 9, Yamamoto teaches a lithium secondary battery comprising a positive electrode, a negative electrode containing, as a negative electrode active material, a composite oxide capable of doping and dedoping lithium ions, and the above-described electrolyte.  Abstract and Paragraphs 141.
With respect to claim 10, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, Yamamoto, as explained above, teaches the lithium secondary battery.  Abstract and Paragraph 141.  Examiner further notes the lithium battery would be charged and discharged after one use and recharge cycle.
(3)
Claims 4-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Publication No. 2015/0072249), as applied to claims 1, 7, 9, 10, 13 and 14 above, and further in view of Abe et al. (U.S. Publication No. 2017/0222268).
With respect to claims 4, 5, 6 and 15, Yamamoto is silent as to the content of additives A, B and C within the electrolyte and is thus also silent as to the respective ratios of content mass.
However, Abe teaches a nonaqueous electrolyte solution comprising an electrolyte including LiPF6 as a first electrolyte lithium salt (electrolyte that is a lithium salt other than the additive A, B or C), wherein the solution further comprises a second lithium salt that is one or more lithium salts having an oxalate structure (additive C) and two or more lithium salts selected from a lithium salt having a phosphate structure (additive B) and a lithium salt having an S=O group (additive A).  Paragraphs 1, 2, 25 and 36.  Abe teaches the first lithium salt and the second lithium salts are preferably five or more kinds in total.  Paragraph 38.
Abe identifies lithium bis(oxalate)borate (LiBOB) as a lithium salt having an oxalate structure, which meets the requirements of additive C.  Paragraphs 35 and 39.
Abe also identifies lithium difluorophosphate as a lithium salt having a phosphate structure.  Paragraphs 35 and 41.  Abe identifies lithium 2,2,2-trifluoroethyl sulfate as an effective lithium salt having an S=O group, which is structurally similar to the requirements of additive A and, as noted above, contains a similar functional group.  Paragraphs 35 and 42.
Abe further teaches specific parameters for the concentration of the second lithium salt.  Paragraphs 44 and 45.  More specifically, Abe teaches a content of the lithium salt having an oxalate structure is between 0.001 to 0.2 M, wherein when the content is 0.2 M or less there is less concern that a surface film is excessively formed on the electrode and when it is 0.001 M or more, an effect for enhancing the stability of the first lithium salt is sufficient.  Abe also teaches a content of each of the lithium salt having the phosphate structure and the lithium salt having an S=O group is between 0.001 to 0.3 M, wherein when the content is 0.3 M or less, there is less concern that a surface film is excessively formed on the electrode and when it is 0.001 M or more, an effect for enhancing the stability of the first lithium salt is sufficient.  Paragraphs 45 and 46.  Abe also teaches the ratios of the oxalate, phosphate and S=O group lithium salts are adjusted to improve the low-temperature input characteristics after high temperature storage.  Paragraphs 49 and 50.
Accordingly, Abe establishes the amounts of additives A, B and C and their relative amounts are result effective variables because Abe teaches the amounts of A, B and C are optimized to enhance the stability of the first lithium salt and prevent against excessive surface film formation on the electrode.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the invention to optimize the concentrations/mass amounts of additives A, B and C and their ratios relative to one another because Abe teaches doing so enhances the stability of the first lithium salt and prevent against excessive surface film formation on the electrode.
(4)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Publication No. 2015/0072249), as applied to claims 1, 7, 9, 10, 13 and 14 above, and further in view of Nishida et al. (U.S. Publication No. 2006/0115733).
With respect to claim 8, Yamamoto teaches the nonaqueous electrolyte comprises vinylene carbonate but is silent as to the amount by mass of the VC.
However, Nishida, which deals with nonaqueous electrolytes, teaches VC is added to a nonaqueous electrolyte in an amount of 0.5 to 5 mass% based on the total mass of the electrolyte.  Paragraphs 33 and 34.  Nishida teaches this range allows for improved cycle characteristics.  Paragraph 34.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
In this case, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to add VC to Yamamoto’s electrolyte within the ranges disclosed by Nishida because Nishida teaches doing so allows for improved cycle characteristics.
(5)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant’s argument regarding the art of record is that Yamamoto discloses a wide variety of electrolytes and does not teach or suggest the specific combination.  Examiner disagrees.  Yamamoto discloses the above-identified electrolytes as suitable for in combination with one another.  That Yamamoto may also teach other obvious electrolyte combinations does not mean the above-identified combination is not also obvious.
	Applicant next argues the claimed invention is patentable as it exhibits unexpected results related to the reduction in battery resistance after storage.  Applicant submits a Declaration with evidence in support of this assertion.  Applicant’s argument is not persuasive because it is not commensurate in scope with the claimed invention.  Specifically, the evidence of unexpected results includes examples of specific electrolyte materials combined in specific amounts, but the claimed invention is not limited to specific amounts of materials and, in some instances, defines the electrolyte material more broadly as a formula and not a specific material.  Applicant is encouraged to amend the claim to either correspond to the presented data or to provide more data that supports the breadth of the claimed invention.
(6)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759